DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al (US 4526473) in view of Prisk (US 3730224).

Regarding claim 1, Lester (Figs 1-5c) discloses “A tube connector for medical treatment (abstract) comprising: 
	a housing (assembly of 1, 2) comprising an internal channel (interior) configured to define a movement path of an 
	intravenous fluid (lines in FIGs 5a-5c), an inflow pipe (15) formed at a front end (left end) of the housing so as to fluidly communicate with the internal channel (see FIGs), an outflow pipe (31, outflows in FIG 5b) disposed at a rear end (right end) of the housing so as to fluidly communicate with the internal channel (see FIGs), an insertion hole (top opening of 2 at 26) formed from an outer surface of the rear end of the housing (formed on right side, top surface) to the internal channel (see FIGs), a reception recess (interior at 25, closed at bottom and therefore read on recess) formed from an inner circumferential surface of the internal channel in a thickness direction of the housing (vertical direction of 2) so as to be opposite the insertion hole (25 is at bottom end, opening in 26 is a top end), and at least one branch pipe (14) disposed at an outer surface of the front end of the housing so as to fluidly communicate with the internal channel (see FIGs); 
	a push button (44, see movement in FIGs 5a-5c) comprising a length portion (41-43) having a through hole formed therethrough (cut-out space around 51 read on “through hole” as it forms a through-opening at its side through 51, relative to 42 and 43) and an extension portion (40) located at an upper end of the length portion so as to be disposed at an outer surface of the housing (in FIG 5a), the push button being disposed in the insertion hole (see FIGs) so as to 
	be movable upwards and downwards (see FIGs 5a-5c); and 
	…
wherein the internal channel of the housing is opened and closed through upward and downward movement of the push button (see FIGs 5a-5c).”  
Lester is silent regarding “an elastically deformable dome-shaped balloon configured to surround the insertion hole of the housing, a lower part of the balloon being open”.
However, Prisk (FIGs 1-2) teaches a button-actuated reciprocating valve analogous to Lester, where the button 38 has an elastic dome-shaped cover 40 (understood to read on “balloon” as it is round and elastic) that is open at the bottom such that it surrounds the button insertion hole (at 41) of the housing 15, the cover 40 configured to block leakage around the insertion hole.

Therefore it would have been obvious, before the effective filing date, to modify the button assembly/configuration of Lester with “an elastically deformable dome-shaped balloon configured to surround the insertion hole of the housing, a lower part of the balloon being open”, as taught by Prisk, to provide a seal around the insertion hole to prevent leakage.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester/Prisk in view of Carmody et al (US 20150352349).

Lester/Prisk as applied to claim 1 are silent regarding “wherein a check valve is disposed in the internal channel or the branch pipe of the housing, and a filter is disposed in the internal channel or the branch pipe of the housing.”
	However, Carmody (FIGs 3-4) teaches it is known in the art of medical fluid handling (applicable to Lester) to use an assembly comprising a check valve 80 and filter 102. 
Therefore it would have been obvious, before the effective filing date, to modify the internal channel (either 10 or 11) of Lester with “a check valve is disposed in the internal channel or the branch pipe of the housing, and a filter is disposed in the internal channel or the branch pipe of the housing”, as taught by Carmody, to provide a feature that filters fluid and prevents backflow (beneficial to either 10 or 11, as both desire one-way flow in FIGs 5a-5c).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester/Prisk in view of Raines et al (US 5618268).

Lester/Prisk as applied to claim 1 are silent regarding “wherein a direction indicator configured to indicate a movement direction of the intravenous fluid is provided at a downstream side outer surface of the housing adjacent to the outflow pipe.”
	However, Raines (claim 83) teaches it is known in the art to make valve components (including an outlet port, read on “outflow line”) out of optically transparent material to allow the user to visually monitor the fluid in the device (read on “direction indicator configured to indicate a movement direction” as the viewing through the transparent material indicates the flow direction of the fluid to the user). 
Therefore it would have been obvious, before the effective filing date, to modify the material of various locations of Lester, including the outflow line, to be transparent, as taught by Raines, to provide the user with optic information about the flow in the system and the components wherein.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, Lester/Prisk/Carmody, the closest prior art combination of record, are silent regarding “wherein the check valve comprises: 
	a ring-shaped frame disposed around an inner circumferential surface of the internal 
	channel or the branch pipe; and 
	a plurality of segment panels disposed around the ring-shaped frame in a dome shape, the plurality of segment panels being formed in a curved triangular shape that is convex toward a downstream side, sides of the segment panels being disposed so as to 
	overlap each other.”  
Fangrow Jr. (US 20100249723), hereinafter Fangrow teaches a slit valve having a dome shape and triangular flaps, but is silent regarding the flaps overlapping each other.
Flap-type check valves having overlapping flaps are taught by Makowan et al (US 7766044), but Makowan is silent regarding at least the dome/convex shape of the flap collection. 
No person having ordinary skill in the art would reach the conclusion of combining the specific teachings of the references above to teach the entirety of the claim without undue hindsight reasoning. Therefore, the claim is non-obvious.

Regarding claim 4, Lester/Prisk, the closest prior art combination of record, are silent regarding “wherein the through hole has a sectional shape that is wide at a front thereof and is narrow at a rear thereof.”
	No prior art alleviates the deficiencies of Lester/Prisk, and said modification in theory could be detrimental to the intended operation of Lester (obsufcating flow around 51). Therefore, the claim is non-obvious.  

Regarding claim 5, Lester/Prisk, the closest prior art combination of record, are silent regarding “wherein at least one coupling recess is provided in an inner surface of the insertion hole of the housing in an upward-downward movement direction of the push button, and 
	a coupling protrusion is provided on an outer surface of the length portion of the push button.”  
No prior art alleviates the deficiencies of Lester/Prisk, and said modification in theory could be detrimental to the intended operation of Lester (impeding the movement of the valve). Therefore, the claim is non-obvious.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Bushee et al (US 20080291667), Boudreault et al (US 5186714), Chambo et al (US 20110056569), and Enomoto et al (US 20070129692).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK C WILLIAMS/Examiner, Art Unit 3753